Citation Nr: 1003621	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  05-06 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for skin growths or 
body tumors, to include as secondary to exposure to 
herbicides/Agent Orange (AO). 

2.  Entitlement to service connection for hepatitis or liver 
disease, to include as a result of exposure to herbicides/AO. 

3.  Entitlement to service connection for heart disease, to 
include as a result of exposure to herbicides/AO.

4.  Entitlement to service connection for lung disease, to 
include as a result of exposure to herbicides/AO.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) with Barrett's esophagus, to include as 
a result of exposure to herbicides/AO.

6.  Entitlement to service connection for adenomatous polyps, 
to include as a result of exposure to herbicides/AO.

7.  Entitlement to service connection for colon/diverticular 
disease, to include as a result of exposure to herbicides/AO.

8.  Entitlement to service connection for chloracne, to 
include as a result of exposure to herbicides/AO.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to December 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and September 2007 
rating determinations of the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Seattle, Washington.  

In May 2008, the Veteran appeared at a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO on the 
issues of service connection for hepatitis/liver disease and 
skin growths/body tumors.  A transcript of the hearing is of 
record.  

With regard to the issues of service connection for 
hepatitis/liver disease and for skin growths or body tumors, 
the Board notes that these issues were previously before it 
in August 2008, at which time the Board found that new and 
material evidence had been received to reopen the previously 
denied claims.  The Board, after reopening the claims, 
remanded the matter for additional development.  

The issues of service connection for hepatitis or liver 
disease, and for heart disease, lung disease, GERD with 
Barrett's esophagus, adenomatous polyps, colon/diverticular 
disease, and chloracne, all to include as a result of 
exposure to herbicides/AO, are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.  


FINDING OF FACT

Giving the Veteran the benefit of the doubt, his currently 
diagnosed multiple lipomas are of service origin.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, multiple lipomas were 
incurred during his active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 5103, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Skin

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975. "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The VA General Counsel has determined that the regulatory 
definition requires that an individual actually have been 
present on the land mass of the Republic of Vietnam.  
VAOPGCPREC 27-97; 62 Fed. Reg. 63604 (1997).  Specifically, 
the General Counsel has concluded that in order to establish 
qualifying service in Vietnam, a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, specified diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).  


Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, 
presumption is not the sole method for showing causation.

In light of the foregoing, service connection may be presumed 
for residuals of Agent Orange exposure by showing two 
elements.  First, the Veteran must show that he served in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e), or otherwise establish a nexus to 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

A review of the Veteran's service treatment records reveals 
that he was seen with complaints of warts on his fingers and 
feet during service and that he had a ganglion cyst on his 
left wrist.  

At the time of his May 2008 hearing, the Veteran testified 
that in addition to his ganglion cyst he also had lumps on 
his abdominal area, right and left arm, and right leg, while 
in service.  He noted that he was seen several times at the 
dispensary but was told that if they were not bothering him, 
they would not be removed.  

In August 2009, the Veteran was afforded a VA examination to 
determine the nature and etiology of any current skin 
growths/tumors.  The examiner indicated that the claims 
folder was available and had been thoroughly reviewed.  He 
noted that the Veteran had multiple skin tumors which started 
showing in 1970.  He had biopsies done, one on the left 
forearm and one on the groin.  These were found to be 
lipomas, most of them varying in size, some as large as a 
half of a lime, and some smaller.  They were polymorphic in 
their appearance, none which were tender.  The Veteran had 
distribution of these all over his body, including the upper 
extremities, chest, trunk, and lower extremities.  After a 
while, the Veteran stopped having them removed.  

Physical examination revealed several large and small tumors 
over the body, none of them tender, and mostly in the 
proximal portions of the body.  The tumors occupied at least 
80 percent of the body surface and had the consistency of 
lipomas.  There had been no new lipomas in the past year.  

The examiner indicated that the multiple lesions which were 
diagnosed were more likely than not related to active 
military service as they appeared right after service within 
less than one year and the Veteran had biopsies performed at 
that time.  He noted that whether the tumors were 
etiologically related to AO was speculative.  

For the Veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
While the evidence does not overwhelmingly support the grant 
of service connection for multiple lipomas, it cannot be 
stated that the preponderance of the evidence is against the 
claim.

The Veteran has been currently diagnosed as having multiple 
lipomas.  Service treatment records reveal that he had 
various skin growths in service, including warts and ganglion 
cysts.  The Veteran testified as to having had problems with 
skin growths since his period of service.  The Board finds 
his testimony credible.

Moreover, the August 2009 VA examiner, after reviewing the 
claims folder and performing a VA examination upon the 
Veteran, indicated that the multiple lipomas that were 
currently diagnosed were more likely than not related to the 
Veteran's period of active military service.  Although he 
noted that any connection to exposure to AO was speculative, 
he did indicate that the Veteran's lipomas were related to 
his period of service on a direct basis.  

The evidence as to whether the Veteran's current lipomas are 
related to his period of active service is at least in 
equipoise.  As such, reasonable doubt must be resolved in 
favor of the Veteran.  Therefore, service connection is 
warranted for multiple lipomas.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

As it relates to the issue of service connection for skin 
growths/body tumors, the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decisions on this claim, further assistance is not required 
to substantiate that element of the claim.


ORDER

Service connection for multiple lipomas is granted.  


REMAND

As it relates to the issue of service connection for 
hepatitis and/or liver disease, the Board notes that in 
conjunction with the August 2008 Board decision, the Veteran 
was to be afforded a VA examination to determine the nature 
and etiology of any current hepatitis or liver disease.  The 
examiner was to provide an opinion as to whether it was at 
least as likely as not that hepatitis or liver disease 
disability was medically related to the Veteran's active 
military service, to include AO exposure.  

In conjunction with the August 2008 remand, the Veteran was 
afforded the requested examination in August 2009.  The 
examiner indicated that after reviewing the claims folder, it 
was his opinion that it was more likely than not that liver 
disease disability was medically related to Hepatitis B and 
C.  He further stated that it was speculative to attribute 
the liver disease to the Veteran's active military service 
though it occurred during that time, immediately in the 
latter years of his active service, though the mode of 
transmission of the liver disease to the Veteran was not 
clear and it was speculative to determine that.  He again 
indicated that it did happen during the active military 
service. 

As noted above, service connection is warranted for a 
disability that began or had its onset in service.  While the 
Board notes that the examiner indicated that it was 
speculative to attribute the Veteran's liver disease to 
service, he then stated that it did happen during service.  
Moreover, a review of the Veteran's service treatment records 
does not reveal any findings made with regard to liver 
disease or hepatitis problems.  Based upon the 
conflicts/discrepancies when comparing the Veteran's service 
treatment records, the finding of the examiner that the 
Veteran's liver disease happened during his period of 
service, and his subsequent notation that it was speculative 
to attribute the liver disease to the Veteran's period of 
service, clarification is needed as it relates to the opinion 
rendered by the August 2009 examiner.  

The Board further notes that the RO denied service connection 
for heart disease, lung disease, GERD with Barrett's 
esophagus, adenomatous polyps, colon/diverticular disease, 
and chloracne, all to include as a result of exposure to 
herbicides/AO in September 2007.  In a VA Form 9, received in 
May 2008, the Veteran expressed disagreement with the denials 
of service connection for the above disorders.  A statement 
of the case has not yet been issued in response to the notice 
of disagreement. The Board is required to remand these issues 
for issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 19.26, 19.29 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims 
folder to the August 2009 VA examiner.  
Following a review of the claims folder, 
the examiner is requested to render the 
following opinions.  What is the nature 
and etiology of any current liver disease 
and hepatitis?  What were the dates of 
onset of any current liver disease or 
hepatitis, to include whether the Veteran 
had the onset of either of these 
disorders in service?  Is it at least as 
likely as not (50 percent probability or 
greater) that any current liver disease 
and/or hepatitis is related to the 
Veteran's period of service?  If the 
August 2009 VA examiner is not available 
for review, have an appropriate VA 
medical examiner review the claims folder 
and answer the above questions.  Complete 
detailed rationale is requested for each 
opinion that is rendered.  

2.  If any issue on appeal remains 
denied, issue a supplemental statement of 
the case, before returning the case to 
the Board, if otherwise in order.

3.  The RO or AMC should issue a 
statement of the case on the issues of 
entitlement to service connection for 
heart disease, lung disease, GERD with 
Barrett's esophagus, adenomatous polyps, 
colon/diverticular disease, and 
chloracne, all to include as a result of 
exposure to herbicides/AO.  The issues 
should be certified to the Board only if 
a timely substantive appeal is received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


